Citation Nr: 0909303	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to service connection for skin rash 
disability, including as due to an undiagnosed illness. 

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a Veteran who had active duty 
service from May 1974 to January 1987 and from February 1987 
to May 1994, including service in the Southwest Asia theater 
of operations.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A March 2008 
Board decision denied service connection for glaucoma, and 
remanded the skin rash and sleep apnea issues for further 
action and development by the RO.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted by the Board in the March 2008 decision, the Veteran 
failed to report for a Board hearing in Washington, D.C. in 
January 2008.  He had requested such a Board hearing in his 
substantive appeal.  The Board subsequently issued a decision 
in March 2008 denying service connection for glaucoma and 
remanding the skin rash and sleep apnea issues for further 
action by the RO.  The case was then returned to the Board by 
the RO. 

In January 2009, the Board then sent the Veteran a letter 
requesting clarification regarding a Board hearing.  The 
claims file does not appear to include any explanation for 
this request for clarification.  In this regard, the claims 
file does not appear to include any communications from the 
Veteran with regard to the reason for not appearing at the 
Board hearing in January 2008, nor does it appear to include 
any request for another Board hearing.  At any rate, the 
Veteran responded in March 2009 and checked the appropriate 
box to indicate that he wanted a hearing before the Board at 
the RO (a Travel Board Hearing).  Under the circumstances, it 
appears that the Veteran now wishes to offer testimony 
regarding the two issues remaining on appeal.  

To further confuse the matter, it appears that action may 
have been initiated to schedule the Veteran for a Board 
hearing in Washington, D.C. in May 2009, but it is clear from 
the Veteran's March 2009 communication that he wishes to 
appear at a Board hearing at the RO in Seattle.  It appears 
that the action to schedule the Veteran in May 2009 in 
Washington, D.C. was detected in time and not completed, but 
in the event the Veteran or his representative receive any 
communication regarding such a hearing in May 2009 in 
Washington, D.C., they are advised that they should disregard 
such notice.  Action is being taken via this Remand to return 
the claims file to the Seattle RO so that the hearing 
requested by the Veteran may be scheduled there. 

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should take appropriate action to 
schedule the Veteran for a Travel Board 
hearing at the RO.  After the hearing is 
conducted, or in the event the Veteran 
cancels the hearing or fails to appear, 
the case should be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




